DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1-20 are pending in the application, claims 14-20 are withdrawn from consideration.

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 14 October 2022.
Applicant's election with traverse of claims 1-13 in the reply filed on 14 October 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden in examining the claims.  Applicant further argues that the groups of claims are not so unrelated as would require a burden beyond that of the normal burdens of examination.  This argument has been considered but not found persuasive.  MPEP §808.02 recites that for purposes of the initial requirement of a restriction, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classifications, separate status in the art, or a different field of search as defined in MPEP §808.02.  Since the Examiner has shown both different classification for the two groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
With Regards to Claims 1 and 9:  Instant claims 1 and 9 recite the limitation of --a second substrate ... defining a preformed interior cavity ... and defining a preformed exterior profile that cooperates with the interior cavity to define a variable thickness wall-- and --a second substrate ... defining a plurality of preformed interior cavities ... and defining a  corresponding plurality of preformed exterior profiles that cooperate with the interior cavities to define variable thickness walls therebetween--, respectively.  The term "preformed" is interpreted to be a process limitation detailing when the "interior cavity" and "exterior profile" are formed and is not considered to impart any structural limitation.  In the instant case, a processing step of "preforming" the "interior cavity" and the "exterior profile" of the assembling the first substrate, second substrate, and self-piercing rivet, is not germane to the patentability of the claimed assembly when the process steps do not impart any additional structural limitations to the claimed product, and there is no evidence showing that these process steps impart any significant structural limitation to the clamed assembly.  See MPEP §2113.  Therefore, it is the decision of the Examiner, that any prior art product that meets every structural limitation of the claimed product would anticipate the claimed product even though the "interior cavity" and "exterior profile" of the prior art are not "preformed".  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 6:  Instant claim 6 recites the limitation "such that, before installation of the self-piercing rivet, the variable thickness wall has a greater thickness in the raised central region than in the circular trench" on lines 2 to 3.  However, the self-piercing rivet is already part of the claimed assembly.  While the product-by-process limitation imparts structure to the claimed variable thickness wall.  Since it is unclear if the recited limitation is retained by claimed assembly (that is, after installation of the self-piercing rivet) the claim is rendered indefinite.  Therefore, for the purpose of examination, it is the decision of the examiner that the limitations of the claim will be met so long as "the preformed interior cavity defines a circular trench and a raised central region". 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potocki (US 2018/0214933 A1).
Regarding Claim 1:  Potocki teaches a riveted assembly (ref. #100; which is considered equivalent to the claimed "assembly") that includes a first panel member (ref. #102; which is considered equivalent to the claimed "first substrate"), a second panel member (ref. #104; which is considered equivalent to the claimed "second substrate"), and a rivet (ref. #106; which is considered equivalent to the claimed "self-piercing rivet") (figure 1 to 3F, and [0021] of Potocki).  Potocki also teaches that the second panel member is a vehicle body/sheet/panel member or a vehicle body casting formed from a metal (e.g. aluminum, aluminum sheet, aluminum castings, etc.) ([0025] of Potocki); which meets the claimed limitation of --the lower substrate being an aluminum casting or aluminum extrusion--.  It is also taught by Potocki that the rivet is a self-piercing rivet ([0027] of Potocki).  Potocki further teaches that the rivet extends into and engages the first surface (ref. #108) of the first panel member, and has an outwardly flared portion (ref. #125) about which a portion of the first panel member and the second panel member are deformed, and that a button (ref. #130) is formed on the second surface (ref. #114) of the second panel member having a differential height surface portion (ref. #300) at least at the connection region (ref. #129) of the second panel member of the assembly (figures 1 to 3F, [0021], and [0030]-[0042] of Potocki; in the instant case, the differential height surface portion (ref. #300) and the connection region (ref. #129) of the second panel member (ref. #104) together --define a preformed interior cavity and defining a preformed exterior profile that cooperates with the interior cavity to define a variable thickness wall--, as claimed; wherein the rivet (ref. #106) is disposed as to reside in said "interior cavity"); which is considered to meet the claimed limitation of --a lower substrate defining a preformed interior cavity and a preformed exterior profile adjacent the interior cavity to define a variable thickness wall; and a self-piercing rivet extending through the upper substrate and into the preformed interior cavity of the lower substrate--.  It is further taught by Potocki that the differential height surface portion (ref. #300), at the connection region (ref. #129), is thicker or higher than portions of the second panel member that are immediately surrounding the connection region (ref. #129) (figure 1 and [0052] of Potocki).  Specifically, Potocki provides for --an assembly comprising: a first substrate; a second substrate, a front side of the second substrate facing the first substrate and defining a preformed interior cavity, a rear side of the second substrate being opposite the front side of the second substrate and defining a preformed exterior profile that cooperates with the interior cavity to define a variable thickness wall; and a self-piercing rivet extending through the first substrate and into the preformed interior cavity of the second substrate, wherein the preformed interior cavity is configured to receive material from the first substrate during installation of the self- piercing rivet and the variable thickness wall is configured to direct flaring of the self- piercing rivet--.
It is noted that the cavity of Potocki is formed during the riveting process rather than being "preformed" as recited in instant claim 1.  However, as noted above, "preformed" is deemed to be a process limitation in a product, and a structural difference associated with the process cannot be discerned between the product of Potocki and the instant invention.
Regarding Claim 3:  Potocki teaches that the preformed interior cavity of the second substrate is plastically deformed during installation of the self-piercing rivet (figures 1 to 3F and [0021] of Potocki).
Regarding Claim 4:  Potocki teaches that the second substrate is an aluminum casting or an aluminum extrusion such that the preformed interior cavity and preformed exterior profile are formed by a corresponding casting or extrusion process ([0025] and [0027] of Potocki).
Regarding Claims 6 and 7:  Potocki goes on to teach that during the assembly operation the first panel member is stacked on the second panel member and are deformed during the insertion of the rivet by the system (ref. #200), which includes a punch (ref. #202) and a die (ref. #204), and that the die has a cavity (ref. #206) that can include a protrusion or raised portion (ref. #208) disposed centrally on a bottom surface of the cavity; wherein the shape and configuration of the cavity of the die is configured to cause a button (ref. #130) to form on the second surface (ref. #114) of the bottom or second panel member (ref. #104) of the assembly (ref. #100). (figures 1 to 3F and [0030]-[0042] of Potocki); which is considered to meet the claimed limitations of --the preformed interior cavity that defines a circular trench having a raised central region such that, before installation of the self-piercing rivet, the variable thickness wall has a greater thickness in the raised central region than in the circular trench-- {instant claim 6} and --the preformed exterior profile defines a closed cylinder-- {instant claim 7}.
Regarding Claim 8:  Potocki teaches that the preformed exterior profile further defines a radiused area extending between a rear surface of the second substrate and the cylinder (figures 1 to 3F and [0030]-[0042] of Potocki).

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (US 2017/0044637 A1) (referred to herein as "Campbell'637").
Regarding Claim 1:  Campbell'637 teaches a sheet metal stack (which is considered equivalent to the claimed "assembly") that includes a top component (ref. #12; which is considered equivalent to the claimed "first substrate") (e.g. a steel sheet), a bottom component (ref. #14; which is considered equivalent to the claimed "second substrate") of a metal (e.g. aluminum) sheet, and a fastener (ref. #10) of a self-piercing rivet (SPR) (figure 1, [0003], [0017], [0018], and [0032] of Campbell'637).  Campbell'637 also teaches that the bottom component (ref. #14) comprises an annular button (ref. #18) on the bottom thereof (wherein the annular button (ref. #18) of the bottom component (ref. #14) is considered equivalent to the claimed --second substrate defining a preformed interior cavity ... and defining a preformed exterior profile that cooperates with the interior cavity to define a variable thickness wall--, see Figure 1 and [0017] of Campbell'637); wherein the SPR extends through the top component (ref. #12) and into the annular button (ref. #18) of the bottom component (ref. #14) (figure 1, [0003]-[0005], and [0017] of Campbell'637).  Specifically, Campbell'637 provides for --an assembly comprising: a first substrate; a second substrate, a front side of the second substrate facing the first substrate and defining a preformed interior cavity, a rear side of the second substrate being opposite the front side of the second substrate and defining a preformed exterior profile that cooperates with the interior cavity to define a variable thickness wall; and a self-piercing rivet extending through the first substrate and into the preformed interior cavity of the second substrate, wherein the preformed interior cavity is configured to receive material from the first substrate during installation of the self- piercing rivet and the variable thickness wall is configured to direct flaring of the self- piercing rivet--.
It is noted that the cavity of Campbell'637 is formed during the riveting process rather than being "preformed" as recited in instant claim 1.  However, as noted above, "preformed" is deemed to be a process limitation in a product, and a structural difference associated with the process cannot be discerned between the product of Campbell'637 and the instant invention.
Regarding Claim 3:  Campbell'637 teaches that the preformed interior cavity of the second substrate is plastically deformed during installation of the self-piercing rivet ([0017] of Campbell'637).
Regarding Claim 4:  Campbell'637 teaches that the second substrate is an aluminum casting or an aluminum extrusion such that the preformed interior cavity and preformed exterior profile are formed by a corresponding casting or extrusion process ([0003], [0017], [0018], and [0032] of Campbell'637).
Regarding Claim 5:  Campbell'637 teaches that the second substrate is a composite material ([0032] of Campbell'637).
Regarding Claim 6:  Campbell'637 teaches that the preformed interior cavity defines a circular trench having a raised central region such that, before installation of the self-piercing rivet, the variable thickness wall has a greater thickness in the raised central region that in the circular trench (figure 1 and [0017] of Campbell'637).
Regarding Claim 7:  Campbell'637 teaches that the preformed exterior profile defines a closed cylinder (e.g. annular button) (figure 1 and [0017] of Campbell'637).
Regarding Claim 8:  Campbell'637 teaches that the preformed exterior profile further defines a radiused area extending between a rear surface of the second substrate and the cylinder (figure 1 and [0017] of Campbell'637).
Regarding Claim 9:  Campbell'637 teaches a sheet metal stack (which is considered equivalent to the claimed assembly) that includes a top component (ref. #12; which is considered equivalent to the claimed upper substrate) (e.g. a steel sheet), a bottom component (ref. #14; which is considered equivalent to the claimed lower substrate of an aluminum casting or an aluminum extrusion) of a metal (e.g. aluminum) sheet, and a fastener (ref. #10) of a self-piercing rivet (SPR) (figure 1, [0003], [0017], [0018], and [0032] of Campbell'637).  Campbell'637 also teaches that the bottom component (ref. #14) comprises an annular button (ref. #18) on the bottom thereof (wherein the annular button (ref. #18) of the bottom component (ref. #14) is considered equivalent to the claimed lower substrate defining a preformed interior cavity and a preformed exterior profile adjacent the interior cavity to define a variable thickness wall, see Figure 1 and [0017] of Campbell'637); wherein the SPR extends through top component (ref. #12) and into the annular button (ref. #18) of the bottom component (ref. #14) (figure 1, [0003]-[005], and [0017] of Campbell'637).  Campbell'637 further teaches a plurality of fastening regions (ref. #32) to be mechanically fastened that are spaced apart (figure 2 and [0021] of Campbell'637).  Specifically, Campbell'637 provides for --an assembly comprising: an upper substrate; a lower substrate defining a plurality of preformed interior cavity and a corresponding plurality of preformed exterior profile adjacent the interior cavities to define a variable thickness walls therebetween; and a plurality of self-piercing rivets extending through the upper substrate and into the preformed interior cavities of the lower substrate, wherein the lower substrate is an aluminum casting or an aluminum extrusion--.
It is noted that the cavity of Campbell'637 is formed during the riveting process rather than being "preformed" as recited in instant claim 16.  However, as noted above, "preformed" is deemed to be a process limitation in a product, and a structural difference associated with the process cannot be discerned between the product of Campbell and the instant invention.)
Regarding Claim 10:  Campbell'637 teaches that the second substrate is an aluminum casting or an aluminum extrusion ([0003], [0017], [0018], and [0032] of Campbell'637).
Regarding Claim 11:  Campbell'637 teaches that the second substrate is a composite material ([0032] of Campbell'637).
Regarding Claim 12:  Campbell'637 teaches that the preformed exterior profiles define closed cylinders (e.g. annular buttons) (figures 1, 2, and [0017] of Campbell'637).
Regarding Claim 13:  Campbell'637 teaches a motor vehicle having the assembly ([0002] of Campbell'637).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Blacket et al. (US 5,884,386 A) in view of Campbell (US 2014/0234574 A1) (referred to herein as "Campbell'574").
Regarding Claim 1:  Blacket discloses a clinching joint formed between two panels, wherein a hollow rivet is inserted into a clinching joint and at least the inner end of the shank of the rivet is outwardly-deformed within the joint using a die (figures 7 to 12, 17 to 23, [Col. 2: li. 6-15, 28-36], [Col. 4: li. 32-44], and [Col. 4: li. 59 to Col. 5: li. 4] of Blacket).  Blacket also discloses that the panels can be sheet metal panels or polymeric panels ([Col. 2: li. 60-64] of Blacket).  Specifically, Blacket discloses --an assembly comprising: a first substrate; a second substrate, a front side of the second substrate facing the first substrate and defining a preformed interior cavity, a rear side of the second substrate being opposite the front side of the second substrate and defining a preformed exterior profile that cooperates with the interior cavity to define a variable thickness wall; and a rivet extending into the preformed interior cavity of the second substrate, wherein the preformed interior cavity is configured to receive material from the first substrate during installation of the self-piercing rivet and the variable thickness wall is configured to direct flaring of the self- piercing rivet--.
Blacket fails to disclose --a self-piercing rivet extending through the first substrate--.
Campbell'574 discloses an assembly (ref. #36) wherein a fiber reinforced composite part (ref. #12; which is considered equivalent to the claimed "second substrate") has a button shaped protrusion (ref. #18; which is considered equivalent to the claimed "preformed interior cavity") formed therein, before insertion of a self-piercing rivet, matching the die profile (figures 1, 2, and [0020] of Campbell'574).  Campbell'574 also discloses that when secured by a self-piercing rivet, material from a second part (ref. #24) is formed into the location corresponding to the void (ref. #32; which further defines the claimed "preformed interior cavity") (figure 2 and [0022] of Campbell'574).  It is also disclosed by Campbell'574 that during riveting the self-piercing rivet the self-piercing rivet is driven through the second part in a fastener receptacle area in the fiber reinforced composite part, with material from the second part being displaced into the void to lock the second part and fiber reinforcing part together ([0013] and [0022] of Campbell'574).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the preformed self-piercing rivet receiving button assembly of Campbell'574 with the assembly of Blacket, in order to have --a self-piercing rivet extending through the first substrate and into the preformed interior cavity of the second substrate--.  One of ordinary skill in the art would have been motivated to have combined the preformed self-piercing rivet receiving button assembly of Campbell'574 with the assembly of Blacket, from the stand-point of solving for the limited ductility of fiber composites, when riveting, that causes buttons to crack or split and exposing fibers ([0003]-[0004], [0007], [0023] of Campbell'574).
(In the instant case, Campbell'574 discloses that when the second substrate ("fiber reinforced composite part") is a composite with fiber reinforcement, pre-shaping the second substrate at the location where the first substrate and the second substrate will be riveted prevents the resultingly formed button from breaking or cracking ([0023] of Campbell'574), wherein riveting is performed using a self-piercing rivet that extends through the first substrate and with displaced material from the first substrate fills a cavity of the second substrate to lock the first substrate and second substrate together ([0013] of Campbell'574).  Blacket also discloses in one embodiment that a preformed recess prior to insertion of a rivet ("semi-tubular drive slug", ref. #310) only results in deformation of the first substrate during insertion (figures 17 to 23 and [Col. 4: li. 59 to Col. 5: li. 4] of Blacket).  As such, a person having ordinary skill in the art would have looked towards modifying the riveted and clinched joint of Blacket, such that if and/or when the second substrate is a fiber reinforced composite, damage to the second substrate of the resultingly formed clinched and riveted joint can be mitigated as disclosed by Campbell'574.)
Regarding Claim 2:  Blacket in view of Campbell'574 discloses that the preformed interior cavity of the second substrate is not plastically deformed during installation of the self-piercing rivet (figures 17 to 23 and [Col. 4: li. 59 to Col. 5: li. 4] of Blacket).
Regarding Claim 5:  Blacket in view of Campbell'574 discloses that the second substrate is a composite material ([Col. 2: li. 60-64] of Blacket; [0013] of Campbell'574).
Regarding Claim 6:  Blacket in view of Campbell'574 discloses that the preformed interior cavity defines a circular trench and a raised central region such that, before installation of the self-piercing rivet, the variable thickness wall has a greater thickness in the raised central region than in the circular trench (figures 1 to 3, [0020] and [0022] of Campbell'574; figure 23 and [Col. 4: li. 59 to Col. 5: li. 4] of Blacket).
Regarding Claim 7:  Blacket in view of Campbell'574 discloses that the preformed exterior profile defines a closed cylinder (figures 1 to 3, [0020] and [0022] of Campbell'574; figure 23 and [Col. 4: li. 59 to Col. 5: li. 4] of Blacket)
Regarding Claim 8:  Blacket in view of Campbell'574 discloses that the preformed exterior profile further defines a radiused area extending between a rear surface of the second substrate and the cylinder (figures 1 to 3, [0020] and [0022] of Campbell'574; figure 23 and [Col. 4: li. 59 to Col. 5: li. 4] of Blacket).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blacket et al. (US 5,884,386 A) in view of Campbell (US 2014/0234574 A1) (referred to herein as "Campbell'574") as applied to claim 1 above, and further in view of Potocki (US 2018/0214933 A1).
Blacket in view of Campbell'574 is relied upon as described above.
Regarding Claim 4:  Blacket in view of Campbell'574 fails to disclose that --the second substrate is an aluminum casting or an aluminum extrusion such that the preformed interior cavity and preformed exterior profile are formed by a corresponding casting or extrusion process--.
Potocki discloses a riveted assembly wherein the second substrate is of cast aluminum (figure 1 to 3F, [0021], and [0025] of Potocki).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the aluminum casting of Potocki as the second substrate material of the assembly disclosed by Blacket in view of Campbell'574 in order to have --the second substrate be an aluminum casting--.  One of ordinary skill in the art would have been motivated to have incorporated the aluminum casting of Potocki as the second substrate material of the assembly disclosed by Blacket in view of Campbell'574, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781